                 Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 1 of 17




1    Katharine Chao (CA State Bar No. 247571)
     OLIVIER SCHREIBER & CHAO LLP
2    201 Filbert St., Ste. 201
     San Francisco, CA 94133
3    Tel. 415-484-0980
     Email: kathy@osclegal.com
4
     Attorneys for Plaintiff
5

6

7                                   UNITED STATES DISTRICT COURT

8                           FOR THE NORTHERN DISTRICT OF CALIFORNIA

9

10
       LARRY HOUSTON, an individual,
11                                                       Case No.

12
                                        Plaintiff,       COMPLAINT FOR DAMAGES AND
13                                                       INJUNCTIVE RELIEF

14               v.
                                                         JURY TRIAL DEMANDED
15

16     FOSTER DAIRY FARMS, a California
       corporation, and CRYSTAL CREAMERY,
17     INC., a California corporation,

18

19
                                        Defendants.
20

21
                                                     INTRODUCTION
22

23          1.        Plaintiff Larry Houston (“Plaintiff” or “Mr. Houston”) brings this action against

24   Defendants for employment discrimination and retaliation in violation of Title VII of the Civil
25
     Rights Act of 1964 (“Title VII”), 42 U.S.C. §§2000e, et seq., the Age Discrimination in
26
     Employment Act (“ADEA”), 29 U.S.C. § 621 et seq., and the California Fair Employment and
27

28

                                                         -1-
                      COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
                 Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 2 of 17




1    Housing Act (“FEHA”), Cal. Gov’t Code §§ 12900, et seq. Despite Plaintiff’s superior

2    qualifications and experience, Defendants’ adverse treatment of Plaintiff because he is an older
3
     African-American employee resulted in Defendants’ discriminatory refusal to promote Plaintiff
4
     to the Director of Transportation position.
5

6                                                    PARTIES

7
            2.      Plaintiff is a citizen of the State of California. Plaintiff is an African-American
8
     man who was more than 40 years of age at all relevant times. At all relevant times, Plaintiff
9

10   was employed by and performed work for Defendants as a Depot Branch Manager in Hayward,

11   California, the County of Alameda.
12          3.      Defendant Foster Dairy Farms (“Foster Farms”) is a for-profit California
13
     corporation with its principal place of business in Modesto, California, the County of
14
     Stanislaus. Foster Farms is engaged in the business of producing and distributing food dairy
15
     products.
16

17          4.      Defendant Crystal Creamery, Inc. (“Crystal Creamery”) is a for-profit California

18   Corporation with its principal place of business in Modesto, California, the County of

19   Stanislaus. Crystal Creamery is engaged in the business of producing and distributing food
20   dairy products.
21
            5.      Foster Farms and Crystal Creamery are collectively referred to herein as
22
     “Defendants.”
23
            6.      Defendants, and each of them, were employers within the meaning of Title VII,
24

25   the ADEA, and the FEHA.

26

27

28

                                                       -2-
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
                 Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 3 of 17




1
                                         JURISDICTION AND VENUE
2

3           7.      This Complaint seeks damages for violations of the civil rights, privileges, and

4    immunities guaranteed by Title VII, the ADEA, as well as California state law.
5
            8.      This Court has jurisdiction over this lawsuit pursuant to 28 U.S.C. §§ 1331. This
6
     Court has jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367, as these
7
     claims arise out of the same case or controversy.
8
            9.      Plaintiff’s claims arose in the County of Alameda, California. Venue therefore
9

10   lies in the Northern District of California pursuant to 28 U.S.C. § 1391(b)(2). Pursuant to Civil

11   Local Rule 3-2(d), this action shall be assigned to the San Francisco Division or the Oakland
12   Division.
13
                                          FACTUAL ALLEGATIONS
14

15
            10.     In or around November 2008, Plaintiff began working in Defendants’
16
     transportation department as a Depot Branch Manager in Hayward, California.
17
            11.     Plaintiff is informed and believes, and thereupon alleges, that in the over half
18

19   century Defendants have been in business, no African-American has ever held the Director of

20   Transportation role. Plaintiff is further informed and believes, and thereupon alleges, that he is

21   only one of two African-Americans ever hired into a manager role in Defendants’ history.
22          12.     As a Depot Branch Manager, Plaintiff reports to the Director of Transportation.
23
     During the entirety of Plaintiff’s employment, the Director of Transportation position has been
24
     held by a Caucasian man, most of whom Plaintiff is informed and believes, and thereon alleges,
25
     were younger than Plaintiff.
26

27          13.     At all relevant times, Plaintiff has performed the duties of the Depot Branch

28

                                                       -3-
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 4 of 17




1    Manager in Hayward satisfactorily.

2            14.   Throughout his employment with Defendants, Plaintiff has received positive
3
     performance reviews.
4
             15.   Over the years, whenever the Director of Transportation position became open,
5
     Defendants have repeatedly failed to promote Plaintiff to Director of Transportation in favor of
6
     less qualified Caucasian candidates and younger candidates. Defendants also failed to post the
7

8    position so that interested employees such as Plaintiff could apply.

9            16.   For example, in or around 2012, a younger Caucasian employee, Colby Bell, was
10   promoted to the position of Director of Transportation without the position being posted.
11
     Plaintiff is informed and believes, and based thereon alleges, that company policy at the time
12
     required Defendants to post the open position.
13
             17.   Mr. Bell lasted in the Director of Transportation position until around March
14

15   2014.

16           18.   In or around April 2014, Plaintiff learned that Defendants had promoted Doug

17   Peterson, a younger Caucasian man, into the position of Director of Transportation (to replace
18   Colby Bell). Defendants did not post the job before promoting Mr. Peterson. Plaintiff is
19
     informed and believes, and based thereon alleges, that company policy at the time required
20
     Defendants to post the open position.
21
             19.   Shortly after Mr. Peterson was promoted to Director of Transportation in or
22

23   around April 2014, Plaintiff contacted Defendants’ human resources department to inquire

24   about why the job had not been posted so Plaintiff could have applied and been considered.

25   Plaintiff never received a satisfactory answer.
26
             20.   On or around May 23, 2017, Plaintiff filed a charge of discrimination with the
27

28

                                                       -4-
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 5 of 17




1    Equal Employment Opportunity Commission (“EEOC”), charge no. 555-2017-00504, against

2    Defendants alleging that Defendants were discriminating against Plaintiff on account of his race
3
     and age. Plaintiff alleged in his EEOC charge no. 555-2017-00504 that “[o]n or about February
4
     7, 2017, Doug Petersen, Director of Transportation, subjected me to disparate treatment and
5
     terms of conditions of employment when it [sic] allowed another white, younger Manager to
6
     delegate Purchase Orders to his staff but I was not afforded the same opportunity. On or about
7

8    February 8, 2017, I sent an email to Mr. Petersen, inquiring about this delegation and being held

9    to a different standard but not equally. I also spoke to my HR Manager, but as of today, I have
10   not heard from HR.”
11
            21.    In a letter to Plaintiff dated July 14, 2017, the EEOC acknowledged receipt of
12
     Plaintiff’s charge no. 555-2017-00504, which was dual-filed with the California Department of
13
     Fair Employment and Housing (“DFEH”). Plaintiff is informed and believes, and thereupon
14

15   alleges, that the EEOC furnished a copy of Plaintiff’s charge no. 555-2017-00504 to Defendants

16   sometime in the summer of 2017.

17          22.    In or around November 2017, and while his EEOC charge no. 555-2017-00504
18   was still pending at the EEOC, Plaintiff became aware through word of mouth that the position
19
     of Director of Transportation was open, and that Defendants had recently interviewed three
20
     younger, Caucasian employees for the position. Defendants had not posted the job listing
21
     before interviewing for the position. Plaintiff is informed and believes, and based thereon
22

23   alleges, that company policy at the time required Defendants to post the open position.

24          23.    Shortly after Plaintiff learned that the position was open and that Defendants were

25   already considering individuals for the position, Plaintiff contacted human resources to ask
26
     about the position. The human resources representative informed Plaintiff that she was not sure
27

28

                                                     -5-
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 6 of 17




1    Defendant actually intended to fill the position. Shortly thereafter, Plaintiff asked Defendants’

2    then-Chief Executive Officer, Frank Otis, if Plaintiff could be considered for the position. A
3
     few days later, Plaintiff interviewed for the position. At the time Plaintiff interviewed for the
4
     position, he was approximately 61 years of age.
5
             24.    In December 2017, Plaintiff was informed that a younger, Caucasian employee,
6
     Richard Hunter, had been selected for the Director of Transportation position. Mr. Hunter was
7

8    less qualified than Plaintiff for the position.

9            25.    After Plaintiff became aware that Mr. Hunter had been selected, Plaintiff
10   submitted an intake questionnaire, on or around December 27, 2017, to the EEOC alleging that
11
     Defendants had discriminatorily refused to promote Plaintiff to the Director of Transportation
12
     position on account of his race and age, in favor of Mr. Hunter.
13
             26.    On or around February 9, 2018, the EEOC mailed to Plaintiff a Dismissal and
14

15   Notice of Rights regarding Plaintiff’s EEOC charge no. 555-2017-00504, wherein the EEOC

16   stated that it was closing its file.

17           27.    On or around April 6, 2018, Plaintiff signed and submitted to the EEOC his
18   charge no. 556-2018-00208, alleging that Defendants’ refusal to promote him to Director of
19
     Transportation in or around December 2017, in favor of Mr. Hunter, constituted employment
20
     discrimination on the basis of race and age. Plaintiff’s EEOC charge no. 556-2018-00208 was
21
     dual-filed with the DFEH.
22

23           28.    Mr. Hunter only lasted in the Director of Transportation position about 8 months.

24           29.    On or around March 18, 2019, Plaintiff filed an amendment to his EEOC charge

25   no. 556-2018-00208 to add the allegation that the refusal to promote Plaintiff in or around
26
     December 2017 constituted unlawful retaliation in response to Plaintiff having previously
27

28

                                                       -6-
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 7 of 17




1    complained about Defendants’ discriminatory treatment to the EEOC.

2           30.    Plaintiff is informed and believes, and based thereon alleges, that there is not now,
3
     nor has there ever been, a Director of Transportation working for Defendants who is African-
4
     American. Plaintiff is further informed and believes, and based thereon alleges, that Defendants
5
     have never promoted an African-American employee to a Director role from within the
6
     company.
7

8                           EXHAUSTION OF ADMINISTRATIVE REMEDIES
9

10          31.    On or around April 6, 2018, Plaintiff filed charge no. 556-2018-00208 with the

11   EEOC alleging that the conduct above violated Title VII and the ADEA. On or around March
12   18, 2019, Plaintiff filed an amendment to Charge No. 556-2018-00208 to add retaliation
13
     allegations. Plaintiff’s EEOC charge no. 556-2018-00208 was dual-filed with the DFEH. On
14
     or around June 18, 2018, while the EEOC was investigating Plaintiff’s charge, the DFEH issued
15
     an immediate right-to-sue letter on Plaintiff’s FEHA claims, said letter stating that Plaintiff’s
16

17   FEHA claims would be tolled during the pendency of the EEOC’s investigation.

18          32.    On or around August 25, 2020, the EEOC ceased its investigation of Plaintiff’s

19   charge and issued Plaintiff a Notice of Right to Sue, which Plaintiff received on or around
20   August 31, 2020. Plaintiff timely brought this action thereafter.
21
                                    FIRST CAUSE OF ACTION
22                                (By Plaintiff Against Defendants)
                             Race Discrimination In Violation Of Title VII
23
            33.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
24

25   though fully set forth herein.

26          34.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., prohibits

27   employers from discriminating against employees on the basis of race.
28

                                                       -7-
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 8 of 17




1           35.    As set forth herein, Defendants refused to promote Plaintiff, despite Plaintiff’s

2    superior qualifications, to the position of Director of Transportation in favor of less qualified
3
     Caucasian candidates.
4
            36.    Defendants violated Title VII of the Civil Rights Act of 1964 by discriminating
5
     against Plaintiff with respect to compensation, terms, conditions privileges of employment
6
     because of his race.
7

8           37.    Defendants’ actions and omissions have caused Plaintiff severe injury including

9    economic damages and serious physical and emotional distress.
10          38.    The conduct of Defendants, through their agents and employees, was malicious,
11
     fraudulent, and oppressive and/or done with the knowledge that the company was acting in
12
     violation of law, and/or with a willful and conscious disregard for Plaintiff’s rights and the
13
     deleterious consequences of Defendants’ actions. As a result, Defendant’s actions justify an
14

15   award of exemplary and punitive damages to punish the wrongful conduct alleged herein and to

16   deter such conduct in the future.

17          39.    For this cause of action, Plaintiff is also entitled to an award of reasonable
18   attorneys’ fees, expert fees, and costs pursuant to 42 U.S.C. § 2000e–5(k).
19
           WHEREFORE, Plaintiff prays for relief as set forth below.
20
                                       SECOND CAUSE OF ACTION
21                                    (By Plaintiff Against Defendants)
                                            Title VII Retaliation
22

23          40.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

24   though fully set forth herein.

25          41.    Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-3(a), prohibits
26
     employers from retaliating against employees for engaging in the protected activity of filing an
27

28

                                                       -8-
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 9 of 17




1    employment discrimination complaint.

2           42.    As set forth herein, Defendants retaliated against Plaintiff for engaging in
3
     protected activity, including filing complaints with the EEOC concerning employment
4
     discrimination based on race and age.
5
            43.    The protected activity was a substantial motivating factor in the retaliatory action.
6
            44.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff has
7

8    suffered and will continue to suffer emotional and psychological injuries, and loss of earnings

9    and other employment benefits. Plaintiff is thereby entitled to general and compensatory
10   damages in amounts to be proven at trial.
11
            45.    The conduct of Defendants, through their agents and employees, was malicious,
12
     fraudulent, and oppressive and/or done with the knowledge that the company was acting in
13
     violation of law, and/or with a willful and conscious disregard for Plaintiff’s rights and the
14

15   deleterious consequences of Defendants’ actions. As a result, Defendant’s actions justify an

16   award of exemplary and punitive damages to punish the wrongful conduct alleged herein and to

17   deter such conduct in the future.
18          46.    For this cause of action, Plaintiff is also entitled to an award of reasonable
19
     attorneys’ fees, expert fees, and costs pursuant to 42 U.S.C. § 2000e–5(k).
20
           WHEREFORE, Plaintiff prays for relief as set forth below.
21
                                     THIRD CAUSE OF ACTION
22                                 (By Plaintiff Against Defendants)
23                           Age Discrimination In Violation of The ADEA

24          47.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

25   though fully set forth herein.
26
            48.    The ADEA makes it unlawful for employers and their agents “to fail or refuse to
27

28

                                                       -9-
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 10 of 17




1    hire . . . any individual . . . because of such individual’s age.” 29 U.S.C. § 623(a)(1).

2           49.    At all relevant times, Defendants have been, and continue to be, employers within
3
     the meaning of the ADEA, 29 U.S.C. § 630(b). At all relevant times, Defendants have been
4
     engaged in interstate commerce within the meaning of the ADEA and has employed, and
5
     continues to employ, twenty or more employees.
6
            50.    Plaintiff was approximately 61 years of age in 2017 when Defendants selected a
7

8    younger, Caucasian candidate, Mr. Hunter, over Plaintiff for the Director of Transportation

9    position despite Plaintiff’s superior qualifications.
10          51.    Plaintiff was qualified for the position of Director of Transportation.
11
            52.    As a direct and proximate result of the foregoing violations of the ADEA,
12
     Plaintiff has sustained economic and non-economic damages, including, but not limited to,
13
     denial of the wages and other benefits and lost interest on those wages and other benefits.
14

15          53.    Defendants’ violations of the ADEA were intentional and willful. Accordingly,

16   Plaintiff is entitled to an award of liquidated damages doubling the award of interest, wages,

17   lost employment benefits, and other compensation lost to him as a result of Defendants’
18   discriminating against him on the basis of his age. 29 U.S.C. § 216(b).
19
            54.    For this cause of action, Plaintiff is also entitled to an award of reasonable
20
     attorneys’ fees, expert fees, and costs pursuant to 29 U.S.C. § 216(b).
21
           WHEREFORE, Plaintiff prays for relief as set forth below.
22

23                                     FOURTH CAUSE OF ACTION
                                      (By Plaintiff Against Defendants)
24                                           ADEA Retaliation

25          55.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
26
     though fully set forth herein.
27

28

                                                       - 10 -
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 11 of 17




1           56.    Defendants committed unlawful employment practices when they discriminated

2    against Plaintiff for his efforts to oppose age discrimination prohibited by the ADEA, in
3
     violation of the ADEA, 29 U.S.C. § 623(d).
4
            57. Defendants’ violation of the ADEA was willful and Plaintiff seeks liquidated
5
     damages for each violation. 29 U.S.C. § 216(b).
6
            58.    Defendants’ violations of the ADEA were intentional and willful. Accordingly,
7

8    Plaintiff is entitled to an award of liquidated damages doubling the award of interest, wages,

9    lost employment benefits, and other compensation lost to him as a result of Defendants’
10   discriminating against him on the basis of his age. 29 U.S.C. § 216(b).
11
            59.    For this cause of action, Plaintiff is also entitled to an award of reasonable
12
     attorneys’ fees, expert fees, and costs pursuant to 29 U.S.C. § 216(b).
13
           WHEREFORE, Plaintiff prays for relief as set forth below.
14

15                                  FIFTH CAUSE OF ACTION
                                  (By Plaintiff Against Defendants)
16                          Race Discrimination In Violation Of The FEHA

17          60.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
18   though fully set forth herein.
19
            61.    At all times herein mentioned, the FEHA was in full force and effect and fully
20
     binding upon Defendants. Plaintiff was a member of a group protected by the statute, in
21
     particular section 12940(a), prohibiting discrimination in employment based on race or color.
22

23   Each of the Defendants was at all relevant times an “employer” within the meaning of the

24   FEHA, Cal. Gov’t Code § 12926(d).

25          62.    Defendants’ refusal to promote Plaintiff to the position of Director of
26
     Transportation in favor of Caucasian candidates constitutes discrimination based on race and is
27

28

                                                      - 11 -
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 12 of 17




1    a violation of Cal. Gov’t Code § 12940(a).

2           63.    As a direct, foreseeable and proximate result of Defendants’ unlawful actions,
3
     Plaintiff has suffered and continues to suffer substantial losses in earnings and other
4
     employment benefits and has incurred other economic losses.
5
            64.    As a further direct, foreseeable and proximate result of Defendants’ unlawful
6
     actions, Plaintiff has suffered emotional distress, humiliation, shame, and embarrassment all to
7

8    the Plaintiff’s damage in an amount to be proven at time of trial.

9           65.    Defendants committed the acts described herein maliciously, fraudulently, and
10   oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
11
     amounting to malice, and in conscious disregard for the rights of Plaintiff. Plaintiff is thus
12
     entitled to recover punitive damages from Defendants in an amount according to proof.
13
            66.    For this cause of action, Plaintiff is entitled to reasonable attorney’s fees, costs,
14

15   and expert fees pursuant to California Government Code section 12965(b).

16          WHEREFORE, Plaintiff prays for relief as set forth below.

17                                   SIXTH CAUSE OF ACTION
                                   (By Plaintiff Against Defendants)
18                           Age Discrimination In Violation Of The FEHA
19
            67.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
20
     though fully set forth herein.
21
            68.    The FEHA, in California Government Code Section 12940(a), prohibits any
22

23   employer from discharging a person from employment, or discriminating against a person in

24   compensation or in terms, conditions, or privileges of employment, because of that person’s

25   age.
26
            69.    Plaintiff’s age was a substantial motivating factor in Defendants’ decision not to
27

28

                                                       - 12 -
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 13 of 17




1    promote Plaintiff into the Director of Transportation position in favor of younger candidates.

2    This violates the FEHA.
3
            70.    As a direct, foreseeable and proximate result of Defendants’ unlawful actions,
4
     Plaintiff has suffered and continues to suffer substantial losses in earnings and other
5
     employment benefits and has incurred other economic losses.
6
            71.    As a further direct, foreseeable and proximate result of Defendants’ unlawful
7

8    actions, Plaintiff has suffered emotional distress, humiliation, shame, and embarrassment all to

9    the Plaintiff's damage in an amount to be proven at time of trial.
10          72.    Defendants committed the acts described herein maliciously, fraudulently, and
11
     oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
12
     amounting to malice, and in conscious disregard for the rights of Plaintiff. Plaintiff is thus
13
     entitled to recover punitive damages from Defendants in an amount according to proof.
14

15          73.    For this cause of action, Plaintiff is entitled to reasonable attorney’s fees, costs,

16   and expert fees pursuant to California Government Code section 12965(b).

17                 WHEREFORE, Plaintiff prays for relief as set forth below.
18                                    SEVENTH CAUSE OF ACTION
19                                    (By Plaintiff Against Defendants)
                                             FEHA Retaliation
20
            74.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as
21
     though fully set forth herein.
22

23          75.    Pursuant to Cal. Gov’t Code § 12940(h), it is an unlawful employment practice

24   for an employer to discriminate against any person because the person has opposed any

25   practices forbidden under the FEHA.
26
            76.    Plaintiff complained to the EEOC about the workplace discrimination he
27

28

                                                       - 13 -
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 14 of 17




1    experienced on account of his race and age as an employee of Defendants. At all relevant

2    times, Defendants were aware that Plaintiff had complained to the EEOC. In retaliation for his
3
     complaints about discrimination, Defendants denied Plaintiff promotion to the Director of
4
     Transportation position.
5
            77.    As a direct, foreseeable and proximate result of Defendants’ unlawful actions,
6
     Plaintiff has suffered and continues to suffer losses in earnings and other employment benefits
7

8    and has incurred other economic losses.

9           78.    As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
10   Plaintiff has suffered substantial emotional distress, humiliation, shame, and embarrassment, all
11
     to the Plaintiff’s damage in an amount to be proven at the time of trial.
12
            79.    Defendants committed the action herein maliciously, fraudulently, and
13
     oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
14

15   amounting to malice, and in conscious disregard of Plaintiff’s rights. Plaintiff is thus entitled to

16   recover punitive damages from Defendants in an amount according to proof.

17          80.    In connection with this cause of action, Plaintiff is entitled to reasonable
18   attorney’s fees, costs, and expert fees pursuant to California Government Code section
19
     12965(b).
20
           WHEREFORE, Plaintiff prays for relief as set forth below.
21
                                   EIGHTH CAUSE OF ACTION
22                                (By Plaintiff Against Defendants)
23          Failure to Prevent Discrimination And Retaliation In Violation Of The FEHA

24          81.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

25   though fully set forth herein.
26
            82.    Pursuant to California Government Code section 12940(k), it is an unlawful
27

28

                                                      - 14 -
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 15 of 17




1    employment practice for an employer to fail to take all reasonable steps to prevent workplace

2    discrimination and retaliation from occurring.
3
            83.    On information and belief, Defendants did not take all reasonable steps to prevent
4
     discrimination and retaliation from occurring. On information and belief, at all relevant times,
5
     Defendants did not have appropriate policies, procedures, practices, guidelines, rules, and/or
6
     trainings regarding the prevention of race and age discrimination and retaliation in the
7

8    workplace. Defendants’ conduct as alleged herein constitutes a violation of Section 12940(k).

9           84.    As a direct, foreseeable and proximate result of Defendants’ unlawful actions,
10   Plaintiff has suffered and continues to suffer losses in earnings and other employment benefits
11
     and has incurred other economic losses.
12
            85.    As a direct, foreseeable, and proximate result of Defendants’ unlawful actions,
13
     Plaintiff has suffered substantial emotional distress, humiliation, shame, and embarrassment, all
14

15   to Plaintiff’s damage in an amount to be proven at the time of trial.

16          86.    Defendants committed the action herein maliciously, fraudulently, and

17   oppressively, with the wrongful intention of injuring Plaintiff, from an improper and evil motive
18   amounting to malice, and in conscious disregard of Plaintiff’s rights. Plaintiff is thus entitled to
19
     recover punitive damages from Defendants in an amount according to proof.
20
            87.    In connection with this cause of action, Plaintiff is entitled to reasonable
21
     attorney’s fees, costs, and expert fees pursuant to California Government Code section
22

23   12965(b).

24                 WHEREFORE, Plaintiff prays for relief as set forth below.

25
                                             PRAYER FOR RELIEF
26

27         WHEREFORE, Plaintiff seeks judgment against Defendants awarding Plaintiff the
28

                                                      - 15 -
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
              Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 16 of 17




1    following forms of relief:

2
               a) An award of all general and special damages that are established at trial;
3
               b) An award of back pay and front pay for his lost wages and benefits;
4
               c) Instatement of Plaintiff to the Director of Transportation position;
5
               d) An award of compensatory damages for emotional harm, and/or physical injury;
6
               e) An award of punitive damages for Defendants’ malicious and/or recklessly
7
                   indifferent violation of his civil rights;
8
               f) An award of actual and reasonable attorneys’ fees, expert fees, and litigation
9
                   expenses as provided by law, including 42 U.S.C. § 2000e–5(k), Cal. Gov’t Code
10
                   § 12965(b);
11
               g) Pre-judgment interest on all amounts awarded as allowed by law;
12
               h) Post judgment interest;
13
               i) A supplemental award to cover any adverse tax consequences of the judgment;
14
               j) An award and entry of injunctive relief prohibiting Defendants, and each of them,
15
                   from engaging in discriminatory employment practices and requiring Defendants
16
                   to undertake training and other efforts to eradicate unlawful discrimination in the
17
                   workplace; and
18
               k) Such other equitable, legal, or additional relief as may be appropriate and just.
19

20

21                                         OLIVIER SCHREIBER & CHAO LLP
22

23   Dated: November 25, 2020
24                                        By:______________________________
                                                    /s/ Katharine Chao
                                                       Katharine Chao
25

26                                        Attorneys for Plaintiff LARRY HOUSTON
27

28

                                                       - 16 -
                  COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
               Case 3:20-cv-08345-JD Document 1 Filed 11/25/20 Page 17 of 17




1                                      DEMAND FOR JURY TRIAL

2

3            Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a jury

4    trial on all claims so triable.

5
                                          OLIVIER SCHREIBER & CHAO LLP
6

7
     Dated: November 25, 2020                      /s/ Katharine Chao
                                         By:______________________________
8                                                     Katharine Chao

9
                                         Attorneys for Plaintiff LARRY HOUSTON
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 17 -
                   COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF AND JURY DEMAND
